DETAILED ACTION

Claims 1-18 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atishay Jain (US-20210089618-A1).
	As per claim 1, Jain teaches “a system for converting a data file in a first format for data serialization into a second format for workflow specification, comprising: one or more processors, and non-transitory memory storing instructions that, when executed 
	As per claim 2, Jain further shows “wherein the second format is the Business Process Management Notation 2.0 specification (BPMN),’ ([0018]-[0019]).
	As per claim 3, Jain further shows “wherein the first format is Javascript Object Notation (JSON),’ ([0035]).
	As per claim 4, Jain further shows “wherein the data file is stored in memory until a later request triggers conversion to the second format,’ ([0018]-[0019]).
	As per claim 5, Jain further shows “wherein the data file is imported into a second data file dynamically during the automatic generation of the functionally equivalent workflow,” ([0018]-[0019]).
	As per claim 6, Jain further shows “wherein the system comprises a processor that performs parallel processing of multiple nodes of the data file in the first format to simultaneously convert them to an equivalent form in the second format,’ ([0018]-[0019], [0061]). 
	As per claim 7, Jain further shows “wherein the processor that performs parallel processing is a graphical processing unit (GPU),’ ([0049]).

	As per claim 9, Jain further shows “wherein two distinct computing devices in a blue-green deployment topology each have one or more processors executing instructions to automatically generate the functionally equivalent workflow if a router directs a request to that distinct computing device,’ (figs. 1-2, 12, [0018]-[0019]).
	As per claim 10, Jain teaches “a computer-implemented method of converting a data file in a first format for data serialization into a second format for workflow specification, comprising”: receiving a data file in the first format representing a workflow,’ ([0018]-[0019], [0061]);
“automatically generating a functionally equivalent workflow specified according to the second format, via consultation with a correspondence table and replacing a set of elements from the first format with a corresponding set of elements from the second format,( [0018]-[0019], [0061]);
“automatically filling in any default values required in the second format and not specified within the first format,” ([0018]-[0019], [0061]); and
“outputting the functionally equivalent workflow in the second format,” ([0018]-[0019], [0061]).
	As per claim 11, Jain further shows “wherein the second format is the BPMN 2.0 specification,” ([0018]-[0019]).

	As per claim 13, Jain further shows “wherein the data file is stored in memory until a later request triggers conversion to the second format,’ ([0018]-[0019]).
	As per claim 14, Jain further shows “wherein the data file is imported into a second data file dynamically during the automatic generation of the functionally equivalent workflow,’ ([0018]-[0019]).
	As per claim 15, Jain further shows “using a processor to perform parallel processing of multiple nodes of the data file in the first format and simultaneously convert them to an equivalent form in the second format,’ ([0018]-[0019], [0061]).
	As per claim 16, Jain further shows “wherein the processor that performs parallel processing is a GPU,’ ([0049]).
	As per claim 17, Jain further shows “providing a REST API to trigger the automatic generation of the functionally equivalent workflow,’ ([0018]-[0019]).
	As per claim 18, Jain further shows “upon receiving a request to automatically generate the functionally equivalent workflow, selecting one device of multiple devices in a blue-green deployment topology to perform the automatic generation,’ (figs. 1-2, 12, [0018]-[0019]).


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        



















                                                      Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIM T NGUYEN/Primary Examiner, Art Unit 2153